In the
                       Missouri Court of Appeals
                                Western District
 STUART A. DEVORE AND VANDEE )
 DEVORE, HUSBAND AND WIFE,   )
                             )                  WD79400
           Respondents,      )
                             )                  OPINION FILED:
 v.                          )                  November 22, 2016
                             )
 LILLIAN VAUGHN, ET AL.,     )
                             )
            Appellants.      )

             Appeal from the Circuit Court of Boone County, Missouri
                        The Honorable Jodie C. Asel, Judge

 Before Division Four: Mark D. Pfeiffer, Chief Judge, Presiding, Karen King Mitchell,
                          Judge and Gary D. Witt, Judge


      Lillian Vaughn, Beverly Gardner, Racine Vaughn, Meredith Udell Vaughn, Gary

Wayne Vaughn, Keith H. Vaughn, and Michael Lee Vaughn (collectively the

"Appellants") appeal from the judgment of the Circuit Court of Boone County, entered

after a bench trial, quieting title and vesting fee simple absolute title through adverse

possession of certain property located in Boone County, Missouri to Respondents Stuart

and Vandee DeVore (collectively "the DeVores"). Appellants raise two points on appeal
challenging the trial court's findings that the DeVores' possession of the property was

hostile and open and notorious for the required statutory periods. We affirm.

                                            Factual Background

        This appeal involves the vesting of fee simple absolute title through adverse

possession of a piece of property immediately adjacent to property owned by the DeVores.

The DeVores are the recorded owners of 8.5 acres, described in a deed dated June 20, 2001,

and recorded at Book 1743, Page 730, with the Boone County Recorder's Office as follows:

        The Northeast quarter of the Northeast quarter of the Northeast quarter of
        Section 28, Township 47 North, Range 12 West, Boone County, Missouri
        except 1 and 1/2 acres in the Northeast corner thereof conveyed to Lee Pierre
        Harris by deed dated May 11, 1962 and recorded in Book 317, Page 289,
        Records of Boone County, Missouri.

(The "DeVore Property").

        The Appellants' parents James and Marjorie Vaughn became the recorded owners

of the 1.5 acres adjacent to the DeVore Property on January 10, 1984.1 The property was

conveyed to them by deed dated January 3, 1984 and recorded with the Boone County

Recorder's Office. The deed described the property as follows:

        One and one half acres in a square in the Northeast corner of the Northeast
        1/4 of the Northeast 1/4 of Section 28, Township 47, Range 12 in Boone
        County, Missouri.

(The "Disputed Property"). The Disputed Property is bordered on the west and south by

the DeVore Property and both properties are bordered to the north by East Woodson Harris

Road. James Vaughn died in 1984, shortly after the Disputed Property was purchased.


        1
          This 1.5 acres is the property described as excepted from the legal description of the DeVore Property
described above.

                                                         2
Appellants inherited the Disputed Property after the death of their mother Marjorie Vaughn

on July 18, 2010, and became the record owners of the Disputed Property in a Decree of

Determination of Heirship on August 11, 2014.

      On March 27, 2013, the DeVores filed a Petition asking that the trial court divest

Appellants of any interest in the Disputed Property through adverse possession. The case

was tried to the court on September 3, 2015.

      The following evidence, in brief, was adduced at trial. The DeVores have lived on

the DeVore Property from June 22, 2001 through the date of trial. The home in which the

DeVores live was built in 1994, and 450 square feet of the home was built on the Disputed

Property. In addition, a retaining wall connected to the house extended onto the Disputed

Property. A fence, which ran from East Woodson Harris Road to the south line of the

Disputed Property, was located 82 feet east of and parallel to the boundary line between

the DeVore Property and the Disputed Property. The fence was maintained by the DeVores

and all of the property west of the fence was used by the DeVores as a yard, which was

kept regularly mowed and cared for.

      The DeVores were aware they had only purchased 8.5 acres and knew the remaining

1.5 acres of the original 10-acre tract was owned by Marjorie Vaughn, although they did

not personally know Marjorie Vaughn. The DeVores were not aware where the exact

property boundary between their property and the Disputed Property was until a survey

was conducted in 2014, which revealed that part of their home, retaining wall, and yard

were located on the Disputed Property. Stuart DeVore testified that he had never seen

Marjorie Vaughn or anyone else on the Disputed Property and immediately after he

                                               3
acquired his property he began to treat the disputed property as his own and take care of

the property.

       The DeVores made significant improvements to their home and yard throughout

their occupation of the premises and, naturally, resided thereon. The home, retaining wall,

and yard were visible from East Woodson Harris Road. The remainder of the Disputed

Property, not consisting of the DeVores' home and yard is located east of the above-

described fence and is undeveloped and heavily wooded ("the Wooded Tract").

       The DeVores conducted a number of activities on the Wooded Tract, including the

creation and maintenance of a significant trail system, activities associated with hunting,

and general recreation thereon.      In addition, the DeVores took responsibility for

maintaining the Wooded Tract, including installing a fence around an open well, and

cleaned up after a utility company cleared a significant pathway under a utility line. The

DeVores were regularly on the Wooded Tract for many activities. The DeVores testified

they would have excluded Marjorie Vaughn and the Appellants from the Disputed

Property, including the Wooded Tract, because they considered it their own. However,

neither Marjorie Vaughn nor the Appellants were seen on the Disputed Property between

2001 and 2013.

       Marjorie Vaughn lived on East Woodson Harris Road, a dead-end road, past the

DeVore Property such that to reach her home one would have to drive by the Disputed

Property and the DeVore Property. Neither Marjorie Vaughn nor the Appellants ever gave

permission to the DeVores to use any portion of the Disputed Property.



                                            4
         The trial court entered judgment in favor of the DeVores, quieting title and vesting

fee simple absolute title through adverse possession of the entire Disputed Property,

including the Wooded Tract, to the DeVores. This appeal follows. Additional facts will

be presented as relevant in the analysis section below.

                                            Standard of Review

                In a court-tried case, this court will affirm the judgment of the trial
         court unless there is no substantial evidence to support it, it is against the
         weight of the evidence, it erroneously declares the law, or it erroneously
         applies the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
         "All evidence favorable to the judgment and all inferences to be drawn from
         the evidence are accepted as true, and all contradictory evidence is
         disregarded." Underwood v. Hash, 67 S.W.3d 770, 774 (Mo. App. S.D.
         2002). This court defers to the trial court's determination of the credibility
         of witnesses and the weight to be given to their testimony. Id.

Murphy v. Holman, 289 S.W.3d 234, 237 (Mo. App. W.D. 2009).

                                                    Analysis

                                                   Point One

         In Point One, Appellants argue that the trial court erred in quieting title and

awarding fee simple absolute title by adverse possession to the entire Disputed Property to

the DeVores because the judgment's finding that the DeVores' "intent to possess all of the

Disputed [Property] was hostile" is not supported by substantial evidence, is against the

weight of the evidence, and erroneously declares and applies the law,2 in that the DeVores

had no claim of right to the Disputed Property, they knew that they did not own the property


         2
           In both Points One and Two on appeal, Appellants raise multiple claims of error in the same point relied
on which is not permissible under our rules. A substantial-evidence challenge, a misapplication-of-law challenge,
and an against-the-weight-of-the-evidence challenge are distinct claims and must be raised separately. See Ivie v.
Smith, 439 S.W.3d 189, 199 n.11 (Mo. banc 2013). This Court will gratuitously address the merits of Appellants'
claims. Counsel should take caution to follow Rule 84.04(d).

                                                         5
and that Marjorie Vaughn owned the property during her life and her children owned it

after her death, and the DeVores had no claim of ownership or title as is legally required

by the doctrine of adverse possession.

       "To prevail on a claim of adverse possession, a claimant must prove by a

preponderance of the evidence that his possession of the tract of land was: (1) hostile, (2)

actual, (3) open and notorious, (4) exclusive, and (5) continuous for a period of ten years."

Daniels-Kerr v. Crosby, 484 S.W.3d 798, 802 (Mo. App. W.D. 2016). "To satisfy the

hostile element, the claimant must show that he intended to occupy the disputed parcels as

his own." Brasher v. Craig, 483 S.W.3d 446, 451 (Mo. App. W.D 2016) (quoting

Kitterman v. Simrall, 924 S.W.2d 872, 876 (Mo. App. W.D. 1996)). The intent to possess

the land "may be inferred from his or her acts of dominion over the land." Sommerlath v.

Voss, 449 S.W.3d 390, 394 (Mo. App. E.D. 2014).

       Appellants argue that mere possession of property cannot ripen into adverse

possession without some claimed legal right or a mistaken belief as to a legal right to the

property. They interpret language in our cases saying the possession must be "hostile" and

"under a claim of right" as requiring some good faith belief in legal ownership, perhaps

manifested by colorable title to the property, before possession can ripen into adverse

possession.

       Whether a claimant believes he does or does not have title to or other legal claim to

the disputed property is not the proper inquiry in Missouri as the intent that must be

demonstrated is solely the intent to occupy the disputed property as one's own. Missouri

cases have consistently held that to satisfy the "hostile," i.e. under a "claim of right"

                                             6
element only requires that the adverse possessor show the intent to occupy the disputed

property as his own, exclusive of the rights of all others. See Brasher, 483 S.W.3d at 451;

Kitterman, 924 S.W.2d at 876; Weaver v. Helm, 941 S.W.2d 801, 804 (Mo. App. S.D.

1997) ("Hostile means a possession antagonistic to claims of all others, with an intent to

occupy as one's own"). In analyzing the "hostile" element, Missouri courts do not consider

the good faith or motivation of the adverse possessor; we do not attempt to peer into the

mind and make contingent the claimant's proof of hostility on why he is claiming ownership

over the land.   "To be hostile, it is not necessary to have actual malice, hostility,

indifference or intent to take the property which belongs to another. The intent to possess,

occupy, control, use and exercise dominion over the property is sufficient." Trokey v.

R.D.P. Dev. Grp., L.L.C., 401 S.W.3d 516, 525 (Mo. App. S.D. 2013). To gauge this

intent, we look at the acts of dominion the claimant performs on the land and not to his

intent with respect to the rights of others. See Rohner v. Beets, 396 S.W.3d 458, 461 (Mo.

App. W.D. 2013) ("The claimant must occupy the land with the intent to possess it as her

own. The claimant's occupancy must be in defiance of, rather than in subordination to, the

rights of others. Intent may be inferred from her acts of dominion over the land.")

       The language in recent cases addressing the hostility of ownership for the purposes

of adverse possession has been perhaps frustratingly abstruse regarding whether a claimant

who knows from the outset that he/she has no legal claim to property may still possess

property in a hostile manner, that is under a claim of right. The answer to that question in

Missouri is unequivocally yes. In 1961, the Missouri Supreme Court squarely addressed

this issue in Gates v. Roberts, 350 S.W.2d 729 (Mo. 1961). In Gates, the claimant and his

                                             7
family were about to lose their home because they could not meet their financial obligations

under the note and deed of trust. Id. at 731. Near to where the family lived was a lot with

a partially constructed home that was unfinished and was empty. Id. With no legal right

to enter and possess the property, under title or otherwise, the family took possession of

the property, began living in the home and treated it as their own. Id. Many years later,

the owner of record of the disputed property deeded the property to the plaintiff in the case

who filed suit. Id. In Gates, the plaintiff argued that the evidence failed to establish the

necessary element of "hostile" possession as there was "no evidence that [the claimant]

entered the property under any claim of right" and "that he did not enter under color of

title." Id. at 731-32.

       The Supreme Court defined "hostility" as "possession opposed and antagonistic to

the claims of all others" and "imports the occupation of land by the possessor with the

intent to possess the land as his own." Id. at 732. The Supreme Court found

       [Claimant] and his family descended upon the property, moved in right under
       the nose of the record owner, cleaned up the place, completed the
       construction of the building and made substantial additions thereto, planted
       an orchard and lived in actual, open and notorious, continuous, and exclusive
       possession of the property, under claim of right, as against the whole world
       including the record owner, who lived only a stone's throw from Lot 18, for
       a period of more than 20 years. While it is true that [Claimant] did not enter
       under color of title it is the general rule, in the absence of statutory
       requirement, that color of title is not a necessary element in order to
       originate and perfect title by adverse possession.

Id. (emphasis added). Although the claimant in Gates later acquired tax deeds to the

property, the Missouri Supreme Court was clear that color of title is not necessary to either

originate or perfect title by adverse possession. Id. There was no basis in fact for the


                                             8
claimant in Gates to believe he had any legal right to the property. The claimant in Gates

was not operating under a mistaken belief or good faith belief that he had a legal right to

the property, but rather exercised a naked assertion of ownership.

         As made clear in Gates, the state of mind of the claimant with regard to his

motivation for possessing the land is immaterial. The only intent that is necessary is the

intent to occupy and possess the land exclusive of the rights of all others, and no colorable

title or other legal claim or good faith belief as to ownership of the property is necessary.

This principle has been repeatedly affirmed by our courts as we have explained that a

mistaken belief that one has title to the land has no bearing on the analysis of whether the

possession is hostile to the rights of the true owner. See Kitterman, 924 S.W.2d at 876;

Walker v. Walker, 509 S.W.2d 102, 106 (Mo.1974); Witt v. Miller, 845 S.W.2d 665, 668

(Mo. App. E.D. 1993). Left unstated in many of these decisions is the corollary, which is

equally true, that the knowledge that one does not have title or other legal right to possess

the property as one's own has no bearing on whether the claimant is occupying the property

in a hostile manner, i.e. under a claim of right.3




          3
            Appellants rely on Moore v. Dudley, 904 S.W.2d 496 (Mo. App. E.D. 1995), a case in which a claimant
knew she was trespassing and intended to take the land by adverse possession. There, the court held that, in addition
to the possession failing to meet the "open and notorious" standard, the claimant had no claim of ownership or title
and, thus, her occupancy could not ripen into adverse possession. Id. at 498. First, the result in that case did not rely
on the question of hostility as the court had first determined the open and notorious standard had not been met and
therefore this language is dicta. Second, the cases that the Moore court rely on for this proposition do not support
the principle as enunciated. The court relies upon John v. Turner, which states the proposition that "[p]ossession of
land in recognition of a lack of title is insufficient to ripen into title by adverse possession." 542 S.W.2d 293, 300
(Mo. App. 1976). In that, case, however, the court found that the claimant's use of the property was actually
permissive and the court cites to Gates, which, as explained in the body of the opinion, stands for the opposite
proposition. See Gates, 350 S.W.2d at 732. It does not appear that Moore has been relied upon by any subsequent
cases and, insofar as it states the proposition that a claimant's occupancy of land cannot ripen into adverse
possession absent title or other colorable good faith legal claim to the property, it should not be followed.

                                                           9
         Part of the confusion regarding the "hostile" element may be due to our courts

referring to this element of adverse possession as "hostile and under [a] claim of right."

See e.g., Tetrault v. Yankowski, 460 S.W.3d 43, 51 (Mo. App. E.D. 2016); Whetstone

Baptist Church v. Schilling, 381 S.W.3d 366, 373 (Mo. App. S.D. 2012). The original

language used by Missouri courts did not use a conjunction to connect the two terms but

rather clarified that "hostile" means under a claim of right. See e.g., State ex rel. Edie v.

Shain, 348 Mo. 119, 122 (Mo. 1941) ("These elements are: (1) That the possession must

be hostile; that is, under a claim of right"); Walker v. Walker, 509 S.W.2d 102, 106 (Mo.

1974) ("The possession must be (1) hostile, that is, under a claim of right"); Watson v.

Mense, 298 S.W.3d 521, 526 (Mo. banc 2009) ("To acquire title by adverse possession or

prescription, possession must be: (1) hostile, that is, under a claim of right"); Ferguson v.

Hoffman, 462 S.W.3d 776, 780 (Mo. App. W.D. 2015) ("For title to be acquired by adverse

possession, possession must be: (1) hostile, meaning under a claim of right"). Sometimes

both formulations are used in the same case. See Whetstone Baptist Church, 381 S.W.3d

at 372-73. "Hostile" and "under a claim of right" are not two separate elements but are one

in the same. Hostility, that is, a claim of right, does not require color of title,4 mistaken

belief, or good faith but only that the claimant acts with the intent to occupy the disputed

property as his own, exclusive of the rights of all others. See Brasher, 483 S.W.3d at 451.



         4
           In Missouri, "color of title" is generally relevant where an adverse possessor under color of title enters
into actual possession of only part of a tract described in an instrument. Without color of title, the claimant would
only be entitled to adversely possess the part of the tract the he has taken into his actual possession. However, if the
claimant enters and actually possesses only part of a tract under color of title, a court may find that his possession
will extend to the full tract described in the title. See e.g., Moran v. Roaring River Dev Co., 461 S.W.2d 822, 829
(Mo. 1970); see also Section 516.040.

                                                          10
       Appellants' Point One on appeal only argues that the trial court erred in finding that

the possession was hostile because the DeVores had no "claim of right" by title or otherwise

but instead knew that title to the Disputed Property was held by another. As explained

above, this is not the proper legal standard and does not preclude a finding that the DeVores'

occupancy of the Disputed Property was hostile. A "claim of right" does not depend on

color of title and does not require the claimant to have a good faith belief that he has a legal

right to the property. It only requires that the claimant acts with the intent to occupy the

disputed property as his own, exclusive of the rights of all others.

       Appellants do not contest the facts as found by the trial court supporting its

conclusion that the DeVores' possession of the Disputed Property was hostile. The trial

court cited the following evidence as support for its conclusion: (1) the DeVores lived in

and made substantial improvements to the portion of their home located on the Disputed

Property and maintained their yard located on the Disputed Property; (2) the DeVores

mowed into the Wooded Tract of the Disputed Property, including mowing an extensive

trail system, with trails seven to ten feet wide, and maintained them up to the filing of the

petition; (3) the DeVores installed wire pens around brush to protect quail habitats and used

them to train bird dogs; (4) the DeVores hunted on the Disputed Property, placing salt and

mineral blocks and corn thereon and installing a deer stand; (5) the DeVores cut down dead

trees and stacked dead wood on the Disputed Property, and burned various areas; (6) the

DeVores gave permission to the utility company to cut a path through the trees underneath

power lines and the DeVores cleaned up brush and wood left behind after the clearing; (7)

the DeVores harvested walnuts and berries on the Disputed Property, had picnic lunches

                                              11
thereon, and their son played airsoft on the property. There was also evidence that the

DeVores excluded others from the Disputed Property; for example, requiring that their

neighbors who had set up a deer blind on the Disputed Property remove it. Appellants do

not argue that these findings are not supported by the record. We find, as a matter of law,

this evidence is sufficient to support the trial court's finding that the DeVores intended to

occupy the Disputed Property as their own to the exclusion of all others. Further, this

finding was not against the weight of evidence at trial.

       Point One is denied.

                                        Point Two

       In Point Two on appeal, Appellants argue the trial court erred in quieting title and

awarding a fee simple absolute title by adverse possession to the entire Disputed Property

because the trial court's conclusion that the DeVores' use of the Wooded Tract of the

Disputed Property was "open and notorious" is not supported by substantial evidence, is

against the weight of the evidence, and erroneously declares and applies the law, in that

there is no evidence that the DeVores' use of the Wooded Tract of the Disputed Property

was conspicuous, widely recognized, and commonly known as required by the doctrine of

adverse possession since none of the DeVores' improvements were visible from outside the

property and Appellants had no notice, actual or constructive, of the DeVores' claim of

possession.

       The requirement that possession be "open and notorious"

       "is satisfied by visible acts of ownership exercised over the premises, such
       as maintaining and improving the property." Lancaster v. Neff, 75 S.W.3d
767, 772 (Mo. App. W.D. 2002)(quotation marks and citation omitted). It

                                             12
       "is demonstrated by showing that the occupancy on the disputed property
       was conspicuous, widely recognized, and commonly known." Bowles v.
       McKeon, 217 S.W.3d 400, 405 (Mo. App. S.D. 2007). "This requirement
       exists to ensure that the legal owner had cause to know of the adverse claim
       of ownership by another." Id. When the land in question "is wild,
       undeveloped and covered in woods and hills" what is required to satisfy the
       "open and notorious" element may very well be increased. Luttrell v. Stokes,
       77 S.W.3d 745, 749 (Mo. App. S.D. 2002).

Schroeder v. Proctor, 280 S.W.3d 724, 727 (Mo. App. W.D. 2009).

       On appeal, Appellants do not contest the trial court's finding that the portion of the

Disputed Property consisting of the DeVores' home and yard was open and notorious.

Instead, they contest the trial court's finding that the DeVores' possession of the Wooded

Tract was open and notorious. Accordingly, we will limit our discussion and address the

evidence with regard to the DeVores' possession and use of the Wooded Tract.

       The trial court found that the DeVores' possession of the Wooded Tract was open

and notorious as anyone having any claim to the property would have had notice of the

DeVores' claim to the property. The trial court found that the power line path cut into the

Wooded Tract was cleaned up and maintained by the DeVores, which would have been

visible from East Woodson Harris Road. There was testimony, credited by the trial court,

that an entrance to the trail system created and maintained by the DeVores on the Wooded

Tract was also visible from East Woodson Harris Road.

       The trial court also made the inference that many of the activities conducted on the

Wooded Tract would have been apparent to persons traveling on East Woodson Harris

Road, including the sounds of mowing, the cutting of wood along East Woodson Harris

Road, including along the Wooded Tract, and smoke from burning on the Wooded Tract.


                                             13
A neighbor also testified that she saw the DeVores maintain the Wooded Tract, including

trimming trees along East Woodson Harris Road. She testified that to her it appeared the

DeVores owned the Disputed Property. Given that the owner of the Disputed Property,

Marjorie Vaughn, lived farther down East Woodson Harris Road and had to pass by the

Disputed Property each time she went to or from her house, the trial court concluded that

Vaughn and the Appellants had constructive notice of the DeVores' claim to the property.

       Appellants argue that some of the facts found by the trial court are not supported by

the record. There was testimony from witnesses that the trail system could not be seen

from East Woodson Harris Road. Vandee DeVore, however, testified that the entrance to

the trail system could be seen from the road. The trial court could infer from her testimony

that while it may be difficult to see the trails, at least some portion is visible from the public

roadway and we defer to the trial court's acceptance of this testimony. See Murphy, 289

S.W.3d at 237.

       Appellants also argue that the trial court's finding of constructive notice due to

activities on the Wooded Tract, including noises and smells from mowing, the use of a

chainsaw, and burning on the property are speculative. While there was testimony that

these actions occurred on the property, which Appellants do not contest, they argue there

was no evidence that the Appellants actually drove past the property and would have

known these activities were occurring on the Wooded Tract. Appellants' argument must

fail as it is well settled that "the condition of open and notorious conduct does not require

proof that the true owner have actual knowledge of the claim, only that the occupancy be

conspicuous, widely recognized and commonly known." Scott v. Rorebeck, 766 S.W.2d
14
659, 664 (Mo. App. W.D. 1989) (citing Teson v. Vasquez, 561 S.W.2d 119, 127 (Mo. App.

1977)).

      Knowledge or notice has been held to mean knowledge of all that would be
      learned by reasonable inquiry. If actual knowledge is not proved then the
      claimant must show an occupancy so obvious and well recognized as to be
      inconsistent with and injurious to the real owner's rights that the law will
      authorize a presumption from the facts that he had such knowledge.

Stratford v. Long, 430 S.W.3d 921, 927 (Mo. App. S.D. 2014) (internal citations and

quotations omitted). It was a reasonable inference that the DeVores' actions on the Wooded

Tract would have provided notice to Marjorie Vaughn, and subsequently to the Appellants,

of the DeVores' claim on the Wooded Tract had there been a reasonable inquiry.

      The cases cited by Appellants in support of their argument that the facts here are

insufficient to show open and notorious possession are factually distinct from the case at

bar. In Teson, the court found the possession by the claimant was not open and notorious

because his presence on the disputed wooded property was only "sporadic" and "confined

to small areas which he could clear with hand equipment." 561 S.W.2d 119, 130 (Mo.

App. 1977). The property was densely covered with trees, and the progress he made

clearing the property was not visible. Id. Unlike Teson, here we have continuous

possession and use of the property and testimony that at least some of the improvements

made on the property were visible from a public road. The improvements certainly would

have been obvious had the Appellants visited the property.

      Appellants also cite Moore v. Dudley, a case in which the claimant sought to

adversely possess seventeen acres of woods. 904 S.W.2d 496, 497 (Mo. App. S.D. 1995).

The property was remote with no buildings or houses nearby. Id. In that case, claimant

                                           15
did many of the same things as in the present case, including clearing underbrush, blazing

and painting trees, grading rough roads, hunting, riding horses, and driving vehicles on the

property. Id. at 498.

       It is vital to remember that

       [a]dverse possession presents mixed questions of law and facts, and the
       principles or elements to prove such a case are viewed with the view that
       every property is unique. "Each case must be decided in light of its own
       unique circumstances. Much depends on the location, the character and the
       use to which the land in question may reasonably be put."

Kohler v. Bolinger, 70 S.W.3d 616, 619 (Mo. App. W.D. 2002) (quoting Kitterman, 924

S.W.2d at 876). Contrary to Moore, the land in question in this case was not remote. Part

of the DeVores' property was actually built on the Disputed Property and the Wooded Tract

was adjacent to their home. The record owners of the Disputed Property did not live far

away but rather had to pass by the Disputed Property, including the Wooded Tract, nearly

every day. While in Moore the court held that the trial court could have found that actions

of the claimant were insufficient to show open and notorious possession due in large part

to the remoteness of the property, the character of the Disputed Property and Wooded Tract

in this case are sufficiently distinct as to warrant a different outcome.

       Given the circumstances here, we agree that there was sufficient evidence from

which the trial court could find the DeVores' possession and use of the Disputed Property,

including the Wooded Tract, was open and notorious. For a period of twelve years the

DeVores treated the Disputed Property as their own. Their home was built on a portion of

the Disputed Property and another portion was used and maintained by them as a yard. The

remainder of the Disputed Property, the Wooded Tract, was used solely by the DeVores.

                                              16
They used the Wooded Tract as one would expect for an undeveloped piece of land. They

cut a network of trails through the property, trimmed trees, cleaned up debris, made the

property safe by fencing off an open well, hunted, installed hunting apparatuses, and

excluded others from the property. Neighbors testified that they never saw anyone else on

the property and that the DeVores treated it as their own. Some of the DeVores' actions on

the property were visible, such as a constructed trail through the Wooded Tract and the

clean-up and maintenance of a large swath of cleared property under a power line created

by the utility company. Some things were not visible from the road but also would have

put the Appellants on notice, including burning, the use of a chainsaw to maintain the

property, and mowing. These actions could have been discovered by the Appellants

through reasonable inquiry, especially in light of the fact that Marjorie Vaughn, until her

death, would have had to travel past the Wooded Tract to get to her home, and the

Appellants would have had to do the same each time they visited Marjorie Vaughn's home.

The trial court's finding that the Appellants had constructive notice of the DeVores' claim

and possession of the Disputed Property, including the Wooded Tract, is supported by the

record and not against the weight of the evidence.

       Point Two is denied.

                                       Conclusion

       The judgment of the circuit court is affirmed.



                                          __________________________________
                                          Gary D. Witt, Judge
All concur
                                            17